DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Said Broome at 571-272-2931 if you have any questions regarding this correspondence and/or replying.  If you cannot reach Examiner Broome, please leave a voicemail and your call will be returned within 1 business day.

Claim Objections
Claim 1 is objected to because of the following informalities: “utilizing” is misspelled in claim 1, it should be amended to state “utilizing”; “organization” is misspelled in claim 12, it should be amended to state “organization”. Appropriate correction is required.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
The abstract of the disclosure is objected to because the abstract is not written in narrative form and provides more than 150 words in length. Correction is required.  See MPEP § 608.01(b). The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use to correct the Specification submitted with this application.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
TITLE OF THE INVENTION.
BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
BRIEF SUMMARY OF THE INVENTION.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
DETAILED DESCRIPTION OF THE INVENTION.

Content of Specification
TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
The spacing of the lines of the specification must be line that are 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)).
A substitute specification excluding the Claims and Abstract is required pursuant to 37 CFR 1.125(a) because the first page of the Specification is not 1-1/2 or double spaced, and the Specification contains sections identified as “Abstract” and “Claim.”  
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. Claims 1-17 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 1-17 are composed in a form that does not contain a single sentence. Claim 1 is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present an operable device. The claims must be in one sentence form only. Note the format of the claims in the following cited patents(US Patent 7,001,413 & US Patent 9,352,170). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 recites general rules which does not fall within at least one of the four categories of patent eligible subject matter. Therefore claims 1-17 are rejected under 35 U.S.C. 101.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claim is drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claim 1 is directed to a system of providing an interview experience. Consequently, analysis of the claim language recited in claim 1 proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

1. I claim that this system will provide an enhanced candidate interview experience due to integration of a seamless Human Computer Interface by using Video-bot technology for Interviews. The computer Screen will display a humanoid video-bot or a personality speaking in real time to the candidate by utilising Text-to-Speech and video technology to convert textual questions in the Question set to video. The candidates' in-camera responses will be recorded and transcribed to text using Automated Speech Recognition(ASR) system. We call this innovation the Video User Interface. This is a big improvement over other slower character based or voice based bots. Typically the average speed of typing is 40 words per minute. Using our technology, the speed of recording approaches the speed of natural human expression which is typically 150-200 words/minute for the English Language.

Claim 1 recites a candidate interview experience and recording a person’s speech, which provide claim elements in the body of the claim that are directed to a software program that could be implemented by a computer.  
Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claim 1, this claim fails to explicitly recite any additional elements other than the abstract idea itself. In this instance, the rules of interaction do not provide sufficient structure, but rather, only generally interview experience human activity.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  
In this instance, the additional elements are only implicitly required in the claim to provide recordation of an interview experience, which are well-understood, software processes. Consequently, the Examiner concludes that claim 1 does not recite significantly more than the abstract idea, and consequently claims 1-17 are ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al.(hereinafter “Do”, US 2009/0147008) in view of Clanton et al.(hereinafter “Clanton”, US Patent 7,386,799).
Regarding claim 1, Do teaches I claim that this system will provide an enhanced candidate interview experience due to integration of a seamless Human Computer Interface by using Video-bot technology for Interviews (0011 lines 6-12 and 0030 lines 1-11). The computer Screen will display a humanoid video-bot or a personality speaking in real time to the candidate by utilising Text-to- Speech and video technology to convert textual questions in the Question set to video (0030 lines 1-11). The candidates' in-camera responses will be recorded and transcribed to text using Automated Speech Recognition(ASR) system. We call this innovation the Video User Interface (0030 lines 1-11). However, Do fails to teach This is a big improvement over other slower character based or voice based bots. Typically the average speed of typing is 40 words per minute. Using our technology, the speed of recording approaches the speed of natural human expression which is typically 150-200 words/minute for the English Language. Clanton teaches This is a big improvement over other slower character based or voice based bots. Typically the average speed of typing is 40 words per minute. Using our technology, the speed of recording approaches the speed of natural human expression which is typically 150-200 words/minute for the English Language (col. 28 lines 20-26, in which the words per minute are held to a natural language words per minute threshold to thereby enable a more natural attractive speech that enable other avatars to gaze and interact with the humanoid character). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the text to speech technology of Do with the natural language of Clanton because this modification would improve the speech pattern of a virtual humanoid bot by enabling speech of the humanoid to speak with a more natural speech tempo.
Regarding claim 12, Do teaches I claim that the Applicability of our innovation is designed for the following organisation types: A. Commercial Corporate Establishments (0036 lines 1-8). However, Do fails to teach B. Non Commercial,(not for-profit) Establish- ments. Clanton teaches B. Non Commercial,(not for-profit) Establishments (col. 1 lines 39-47). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the text to speech technology of Do with the natural language of Clanton because this modification would improve the speech pattern of a virtual humanoid bot by enabling speech of the humanoid to speak with a more natural speech tempo.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649